EXHIBIT 10.2
 

 
 

   
Voluntary Escrow Deed
     
Royal Wolf Holdings Limited
 
General Finance Corporation
 
GFN U.S. Australasia Holdings, Inc.
 
 
     



 


 
 

--------------------------------------------------------------------------------

 


Contents
 


 
Table of contents
 


 
The deed                                                  1
 
 
Operative part                                                2
 
 
1
Definitions and interpretation
2

 
 
1.1
Definitions
2

 
1.2
Interpretation
4

 
1.3
Compliance with Listing Rules
4

 
2
Escrow restrictions
4

 
 
2.1
Holder restrictions during the Escrow Period
4

 
2.2
Controller restrictions during the Escrow Period
4

 
2.3
Escrow restrictions
4

 
2.4
Exception
5

 
2.5
Notice
5

 
3
Termination
5

 
 
4
Warranties and acknowledgement
6

 
 
4.1
Giving of warranties
6

 
4.2
Warranties and representations
6

 
4.3
Survival of warranties and representations
7

 
5
Consequences of breaching this deed
7

 
 
6
Amendment
7

 
 
7
General
7

 
 
7.1
Governing law and jurisdiction
7

 
7.2
Further assurances
7

 
7.3
Notices
7

 
7.4
Counterparts
8

 
7.5
Time of Essence
8

 
Schedule 1                                                 9
 
 
Signing page                                                10
 


 
i


 
 

--------------------------------------------------------------------------------

 


The deed
 


 
Voluntary Escrow Deed
 


 
Date ►                    13 May 2011
 
Between the parties
 
Company
Royal Wolf Holdings Limited (ACN 121 226 793)
Controller
the party specified in Item 4 of Schedule 1
Holder
the party specified in Item 1 of Schedule 1
Background
1 The Company intends to list on ASX and offer Shares in the Company in the
Offer made pursuant to the Prospectus.
 
2 Certain Shares and other interests in the Company that the Holder holds or
will hold following the Offer will be held by the Holder as Restricted
Securities for the Escrow Period on the terms set out in this deed.
 
This deed witnesses
that in consideration of, among other things, the mutual promises contained in
this deed, the parties agree as set out in the Operative part of this deed.



 
1

--------------------------------------------------------------------------------

 


Operative part
 


 
1  
Definitions and interpretation

 


 
1.1  
Definitions

 
The meanings of the terms used in this document are set out below.
 
Term
Meaning
ASX
ASX Limited ACN 008 624 091 or the stock market operated by it, as the context
requires.
ASX Settlement Operating Rules
the settlement rules of ASX Settlement Pty Ltd ACN 008 504 532.
Business Day
has the meaning given to that expression in the Listing Rules.
Business Hours
9.00 am to 5.00 pm on any Business Day.
Controller Interest
in respect of a Controller:
1 the securities, substantial economic interests or other interests in the
Holder or the Restricted Securities in which the Controller has an interest and
each intermediate entity through which that interest occurs at the date of this
deed, as set out in Item 4 of Schedule 1; and
 
2 any further securities, substantial economic interests or other interests in
the Holder or the Restricted Securities in which the Controller has an interest
and each intermediate entity through which that interest occurs acquired during
the Escrow Period.
 
Corporations Act
Corporations Act 2001 (Cth).
dealing, deal and dealt
1 dispose of, or agree or offer to dispose of, that Restricted Security or
Controller Interest (as the case may be) or any legal, beneficial or economic
interest in that Restricted Security or Controller Interest (as the case may
be);
 
2 create, or agree or offer to create, any Security Interest in that Restricted
Security or Controller Interest (as the case may be) or any legal, beneficial or
economic interest in that Restricted Security or Controller Interest (as the
case may be); or
 
3 do, or omit to do, any act if the act or omission would have the effect of
transferring effective ownership or control of that Restricted Security or
Controller Interest (as the case may be) or any legal, beneficial or economic
interest in that Restricted Security or Controller Interest (as the case may
be).
 



 


 
2

--------------------------------------------------------------------------------

 




 
Escrow Period 
the period set out in Item 3 of Schedule 1.
Holding Lock
has the meaning given to that term in the ASX Settlement Operating Rules.
Issuer Sponsored Subregister
has the meaning given to that term in the ASX Settlement Operating Rules.
Listing Rules
the listing rules of ASX from time to time.
Notice
a notice which is:
1 in legible English writing;
 
2 addressed to the party to which that notice is being given;
 
3 marked to the attention of the individual who is specified in the address of
that party; and
 
4 delivered to that party by being left at, or sent by security post to, the
postal address, or transmitted by facsimile to the facsimile number, which is
specified in the address of that party.
 
Offer
the offer of Shares pursuant to the Prospectus.
Prospectus
the prospectus to be issued by the Company dated on or about 13 2011 and lodged
with the Australian Securities and Investments Commission on that date.
Restricted Securities
1 the Shares held by the Holder as at the date of this deed and set out at Item
2 in Schedule 1;
 
2 any further Shares or other equity interests issued to the Holder during the
Escrow Period as a result of holding the Shares in paragraph 1 of this
definition; including pursuant to any rights issue or bonus issue.
 
Security Interest
an interest or power:
1 reserved in or over an interest in any securities including, but not limited
to, any retention of title; or
 
2 created or otherwise arising in or over any interest in any securities under a
bill of sale, mortgage, charge, lien, pledge, trust or power,
 
or any agreement to grant or create any such interest or power.
Share
an ordinary share in the Company.



 


 
3

--------------------------------------------------------------------------------

 




 
 
1.2  
Interpretation

 
In this deed including the recitals unless the contrary intention appears:
 
 
(a)  
the singular includes the plural and vice versa;

 
 
(b)  
a reference to a party includes its successors, personal representatives and
transferees;

 
 
(c)  
for so long as the Company is listed on the Official List of the ASX, words and
expressions defined in the Listing Rules, and not in this deed, have the
meanings given to them in the Listing Rules (as applicable);

 
 
(d)  
every warranty or agreement (expressed or implied) in which more than one person
is joined, binds them individually and any combination of them as a group; and

 
 
(e)  
the schedule forms part of this deed.

 
 
1.3  
Compliance with Listing Rules

 
For so long as the Company is listed on the official list of the ASX:
 
 
(a)  
notwithstanding anything contained in this deed, if the Listing Rules prohibit
an act being done, that act must not be done;

 
 
(b)  
nothing contained in this deed prevents an act being done that the Listing Rules
require to be done;

 
 
(c)  
if the Listing Rules require an act to be done or not to be done, authority is
given for that act to be done or not to be done (as the case may be);

 
 
(d)  
if the Listing Rules require this deed to contain a provision and it does not
contain such a provision, this deed is deemed to contain that provision;

 
 
(e)  
if the Listing Rules require this deed not to contain a provision and it
contains such a provision, this deed is deemed not to contain that provision;
and

 
 
(f)  
if any provision of this deed is or becomes inconsistent with the Listing Rules,
this deed is deemed not to contain that provision to the extent of the
inconsistency.

 


 
2  
Escrow restrictions

 


 
2.1  
Holder restrictions during the Escrow Period

 
Subject to clause 2.4, the Holder must not deal with the Restricted Securities
during the Escrow Period.
 
 
2.2  
Controller restrictions during the Escrow Period

 
Subject to clause 2.4, the Controller must not deal with the Controller
Interests during the Escrow Period.
 
 
2.3  
Escrow restrictions

 
The parties acknowledge and agree that:
 


 
4

--------------------------------------------------------------------------------

 




 
 
(a)  
as soon as practicable following the issues or transfers of the Restricted
Securities, as applicable, to the Holder, or following the completion of the
Offer, as applicable, the Restricted Securities will be registered and held for
the Holder on the Issuer Sponsored Subregister;

 
 
(b)  
the Company will apply a Holding Lock to the Restricted Securities as soon as
practicable after registration of the Restricted Securities on the Issuer
Sponsored Subregister and the Holder hereby agrees to the application of the
Holding Lock; and

 
 
(c)  
the Company will do all things necessary to ensure that the Holding Lock is
released:

 
 
(1)  
to the extent necessary to permit disposals of Restricted Securities permitted
by this deed; and

 
 
(2)  
in full at the conclusion of the Escrow Period.

 
 
2.4  
Exception

 
During the Escrow Period, the Holder or Controller may deal in any of its
Restricted Securities or Controller Interests (as the case may be) if the
dealing arises in connection with:
 
 
(a)  
acceptance of a bona fide takeover offer for all the Shares;

 
 
(b)  
the transfer or cancellation of Shares as part of a scheme of arrangement
relating to the Company under section 411 of the Corporations Act; or

 
 
(c)  
a disposal of, but not the creation of a Security Interest in, some or all of
the Restricted Securities or Controller Interests (as the case may be) to a
company wholly-owned by the Controller (a Transferee) where the Transferee also
enters into an escrow arrangement with the Company in respect of those
securities under the same terms as this deed for the remainder of the Escrow
Period,

 
or the dealing is required by applicable law (including an order of a court of
competent jurisdiction).
 
 
2.5  
Notice

 
If the Holder or Controller becomes aware:
 
 
(a)  
that a dealing in any Restricted Securities or Controller Interests has
occurred, or is likely to occur, during the Escrow Period; or

 
 
(b)  
of any matter which is likely to give rise to a dealing in any Restricted
Securities or Controller Interests during the Escrow Period,

 
it must notify the Company as soon as practicable after becoming aware of the
dealing or the matters giving rise to the dealing, providing full details.
 


 
3  
Termination

 


This deed will terminate if the Company is not admitted to the official list of
the ASX by 31 July 2011.
 


 
5

--------------------------------------------------------------------------------

 




 


 
4  
Warranties and acknowledgement

 


 
4.1  
Giving of warranties

 
Each of the warranties and representations in this clause 4 is given in favour
of the Company, as at:
 
 
(a)  
the date of this deed; and

 
 
(b)  
at all times until expiry of the Escrow Period.

 
 
4.2  
Warranties and representations

 
Each of the Holder and the Controller jointly and severally warrants and
represents the following.
 
 
(a)  
Prior to the Escrow Period it has not done, or omitted to do, any act which
would result in it dealing in Restricted Securities or Controller Interests
which would take effect during the Escrow Period.

 
 
(b)  
There is no person who has, or will have at or immediately following completion
of the Offer, any substantial economic or beneficial interest in the equity of
the Holder other than the Controller.

 
 
(c)  
The Holder holds, or will following completion of the Offer hold, the Restricted
Securities set out in Item 2 of Schedule 1 and the Controller holds the
Controller Interests set out in Item 4 of Schedule 1.

 
 
(d)  
The Restricted Securities and the Controller Interests are free from all
Security Interests and other third party interests or rights (other than
Security Interests relating to the existing finance facilities of the Company
with third party lenders which will be released shortly after completion of the
Offer).

 
 
(e)  
The Restricted Securities, as set out in Item 2 of Schedule are all the
securities, substantial economic interests or other interests that the Holder
has, or will have at or immediately following completion of the Offer, directly
or indirectly in the Company.

 
 
(f)  
The Controller Interests set out in Item 4 of Schedule 1 are all the securities,
substantial economic interests or other interests in the Holder or the
Restricted Securities in which the Controller has an interest.

 
 
(g)  
It has full power and authority, without the consent of any other person, to
enter into and perform its obligations under this deed.

 
 
(h)  
It has taken all necessary action to authorise the execution, delivery and
performance of this deed in accordance with its terms.

 
 
(i)  
This deed constitutes legal, valid and binding obligations and, subject to any
necessary stamping and registration, is enforceable in accordance with its
terms.

 
 
(j)  
The execution, delivery and performance by it of this deed does not and will not
violate, breach or result in a contravention of:

 
 
(1)  
any applicable law, regulation or authorisation;

 
 
(2)  
its constitution or other constituent documents; or

 
 
(3)  
any agreement, undertaking, Security Interest or document which is binding on
that party.

 
A breach of any of these warranties is a breach of this agreement.
 


 
6

--------------------------------------------------------------------------------

 




 
 
4.3  
Survival of warranties and representations

 
The warranties and representations in this clause 4 survive the termination of
this deed.
 


 
5  
Consequences of breaching this deed

 


 
(a)  
If the Holder or Controller breaches this deed, each of the following applies:

 
 
(1)  
the Company may take the steps necessary to enforce the deed, or to rectify the
breach, as soon as practicable after becoming aware of the breach;

 
 
(2)  
the Company may, in addition to its other rights and remedies, refuse to
acknowledge, deal with, accept or register any sale, assignment or transfer of
any of the Holder’s Restricted Securities (this is in addition to other rights
and remedies of the Company); and

 
 
(3)  
the holder of the Restricted Securities ceases to be entitled to any dividends
or distributions while the breach continues, and in the case of a Controller’s
breach, only for that Controller’s interest in the Holder.

 
 
(b)  
The parties agree that damages would be an insufficient remedy for breach of
clause 2.1 and each of the Holder and Controller agrees that the Company is
entitled to seek and obtain an injunction or specific performance to enforce the
Holder and/or Controller’s obligation under clause 2.1 without proof of actual
damage and without prejudice to any of its other rights or remedies.

 


 
6  
Amendment

 


This deed may not be amended without the prior written consent of the parties.
 


 
7  
General

 


 
7.1  
Governing law and jurisdiction

 
This deed is governed by the laws of New South Wales and each party submits to
the non-exclusive jurisdiction of the courts of New South Wales.
 
 
7.2  
Further assurances

 
Each party must do all things and execute all further documents required to give
full effect to this deed.
 
 
7.3  
Notices

 
A Notice is regarded as given by a party to another party, at the time of
delivery of that Notice to the address, or transmission of that Notice by
facsimile to the facsimile number, which is specified in the address of that
other party, unless in the case of a transmission by facsimile:
 
 
(a)  
the machine from which that Notice is transmitted indicates a malfunction in
that transmission;

 


 
7

--------------------------------------------------------------------------------

 


 
(b)  
 

 
 
(c)  
that other party gives Notice within the next Business Day, to the
first-mentioned party of an incomplete transmission to that other party of the
Notice of the first-mentioned party; or

 
 
(d)  
that Notice is delivered or transmitted by facsimile, other than during Business
Hours, in which case, that Notice is regarded as given by that party at the
beginning of the next Business Hour.

 
 
7.4  
Counterparts

 
 
(a)  
This deed may be executed in any number of counterparts.

 
 
(b)  
All counterparts, taken together, constitute one instrument.

 
 
(c)  
A party may execute this deed by signing any counterpart.

 
 
7.5  
Time of Essence

 
Time is of the essence to this deed.
 


 
8

--------------------------------------------------------------------------------

 






 
Schedule 1
 




 
Holder and Restricted Security details
 


Item 1
a. Holder
b. Holder address
GFN U.S. Australasia Holdings, Inc.
of 39 East Union Street, Pasadena, California, 91103, United States
Item 2
Number of Restricted Securities
50,198,526 ordinary shares
Item 3
Escrow Period
the period commencing on the date the Company is admitted to the official list
of ASX and the date the audited financial accounts of the Company for the
financial year ended on 30 June 2012 have been lodged with the ASX.
Item 4
a. Controller
 
b. Controller Interests
General Finance Corporation of 39 East Union Street, Pasadena, California,
91103, United States
8,620 shares



 
9

--------------------------------------------------------------------------------

 




Signing page
 


 
Executed as a deed
 



     
Signed sealed and delivered by
Royal Wolf Holdings Limited
sign here ►
  /s/    
Company Secretary/Director
 
print name
   
sign here ►
  /s/    
Director
 
print name
     



 

     
Signed sealed and delivered by
General Finance Corporation
sign here ►
  /s/    
Company Secretary/Director
 
print name
   
sign here ►
 /s/    
Director
 
print name
     



 


 

     
Signed sealed and delivered by
GFN U.S. Australasia Holdings, Inc.
sign here ►
  /s/    
Company Secretary/Director
 
print name
   
sign here ►
  /s/    
Director
 
print name
     



 
 
 
10

